W. M. Smith, J.:
It is apparent that the application for the writ of alternative mandamus herein was based upon the provisions of section 25 of chapter 112 of the Laws of 1896, as amended by chapter 312 of the Laws of 1897. That section was again amended by chapter 367 of the Laws of 1900, and the provisions thereof for the payment of outstanding receipts issued for liquor tax certificates theretofore surrendered and cancelled, and for proof to be submitted to the State Commissioner of Excise authorizing such payment were repealed. The effect of the amendment was to deprive the relator of his remedy under that section. He contends, however, that the provisions of 25a enacted by said chapter 367 of the Laws of 1900, entitled him to relief. I *414think it is a sufficient answer to this contention that the application for the writ was not based upon the provisions of 25a and that the requirements of that section were not complied with. It is not necessary to decide whether the relator is deprived of all relief by the last amendment of section 25. I decide simply that upon this- application he is deprived of the remedy he seeks by that amendment.
The writ must be dismissed but without costs, because the proceeding's were commenced before the amendment was made.